DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/16/2022.	
3.	Claims 1-2, 4-7, 9-19 are pending. Claims 16-19 are under examination on the merits. Claims 1, 16 are amended. Claim 8 is cancelled. Claim 3 is previously cancelled. Claims 1-2, 4-15 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 16-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masakazu Enomura (US Pub. No. 2010/015 5310 A1, hereinafter “”310”) as further evidenced by Raja et al. (Sol–gel synthesis and characterization of ɑ-Fe2O3 nanoparticles, Superlattices and Microstructures, 86, 2015, 306-312, hereinafter, “Raja”) or Mathiowitz et al. (US Pub. No. 2009/0311295 A1, hereinafter, “”295”). 
 

Regarding claims 16-19 : “310 discloses a method for producing nanoparticles, which comprises maintaining a minute space of 1 mm or less between two processing surfaces capable of approaching to and separating from each other and rotating relative to each other, allowing the minute space maintained between the two processing surfaces to serve as a flow path of a processed fluid thereby forming a forced thin film of the processed fluid and separating nanoparticles in the forced thin film, wherein the fluid to be processed comprising plural kinds of fluids is stirred and mixed in the forced thin film between the two processing surfaces thereby separating nanoparticles, wherein the volume-average particle diameter in the particle size distribution of the obtained nanoparticles is 1 nm to 200 nm, and  wherein the processed fluid containing nanoparticles after separation is further stirred in the forced thin film between the two processing surfaces and then discharged from the processing surfaces. 
“310 teaches a method for producing nanoparticles, which comprises feeding plural kinds of fluids to be processed between two processing surfaces capable of approaching to and separating from each other and being displaced relative to each other, allowing a distance between the processing surfaces to be maintained in a minute space by a balance in pressure between a force in the approaching direction and a force in the separating direction, including supply pressure of the fluids and pressure exerted between the rotating processing surfaces, and allowing the minute space maintained between the two processing surfaces to serve as a flow path of a fluid to be processed thereby forming a forced thin film of the processed fluid and separating nanoparticles in the forced thin film, wherein in use of a forced ultrathin film rotary processing apparatus comprising: a fluid pressure imparting mechanism for imparting pressure to a fluid to be processed, at least two processing members of a first processing member and a second processing member, the second processing member being capable of approaching to and separating from the first processing member, and a rotation drive mechanism for rotating the first processing member and the second processing member relative to each other, wherein each of the processing members is provided with at least two processing surfaces of a first processing surface and a second processing surface disposed in a position they are faced with each other, wherein each of the processing surfaces constitutes part of a sealed flow path through which the fluid under the pressurized pressure is passed, wherein two or more fluids to be processed are uniformly mixed and separated between the processing surfaces, wherein of the first and second processing members, at least the second processing member is provided with a pressure-receiving surface, and at least part of the pressure-receiving surface is comprised of the second processing surface, wherein the pressure-receiving surface receives pressure applied to the fluid by the fluid pressure imparting mechanism thereby generating a force to move in the direction of separating the second processing surface from the first processing surface, and the two or more fluids to be processed are passed between the first and second processing surfaces capable of approaching to and separating from each other and rotating relative to each other, whereby the processed fluids form a fluid film of predetermined thickness and simultaneously pass between the processing surfaces, to separate nanoparticles while the processed fluids are stirred and mixed in the forced thin film between the processing surfaces, wherein the fluid to be processed comprising plural kinds of fluids is stirred and mixed in the forced thin film between the two processing surfaces thereby separating nanoparticles, wherein the volume-average particle diameter in the particle size distribution of the obtained nanoparticles is 1 nm to 200 nm, and wherein the processed fluid containing nanoparticles after separation is further stirred in the forced thin film between the two processing surfaces and then discharged from the processing surfaces. 
When the prior art and instant specification both describe processes which are indistinguishable, then the products may also be assumed to be inherently indistinguishable. In re Myers 159 USPQ 339 (CCPA 1968); In re Prindle 132 USPQ 282 (CCPA 1962) .
	As further evidenced by the specification of Raja that had recognized that Iron oxide nanoparticles are widely used in data storage devices, electrodes, magnetic fluids and bio-medicines. The iron oxide exhibits variety of crystalline structures such as ɑ-hematite (ɑ-Fe2O3), akaganeite, maghemite (γ-Fe2O3) and magnetite (Fe3O4). Among these, the eco-friendly, economically flexible, thermally stable, abundant and non-toxic ɑ-Fe2O3 nanoparticles have been towed the methodical attention in recent years. They are extensively used as red pigments, catalysts, anticorrosive agents, high density magnetic recording media, printing ink, magnetic resonance imaging (MRI) contrast agents and nanofillers. The promising applications of ɑ-Fe2O3 nanoparticles are also in nonlinear optics, gas sensors, lithium ion batteries and dye sensitized solar cells. Various techniques are available to prepare ɑ-Fe2O3 nanoparticles like forced hydrolysis, hydrothermal technique, micro-emulsion technique, sol–gel process, template assisted synthesis method, vapor–solid growth technique, high energy ball milling and thermal decomposition technique (Page 306, Abstract, lines 2-11). 
	Alternatively, as further evidenced by the specification of “295 that had recognized ɑ-Fe2O3 nanoparticles is used as ultraviolet protective agent composition such as cosmetic grade ɑ-Fe2O3 nanoparticle (75-125 nm in diameter) (Page 8, [0092]) with benefit of providing a method and means for improving the uniformity of the size of the microparticles as well as the uniformity of the nanoparticulate dispersion therein, especially with high loadings, as well as facilitating manufacturing, and decreasing toxicity of pigments, dyes and chromophores, and further more desirable to provide particles having more controlled dissolution and removal properties (Page 1, [0006]). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US Pub. No. 2010/0239620 A1, hereinafter “”620”) in view of Richard Chartoff (US Pub. No. 2015/0283553 A1, hereinafter “”552”), and Mathiowitz et al. (US Pub. No. 2009/0311295 A1, hereinafter, “”295”) as further evidenced by Raja et al. (Sol–gel synthesis and characterization of ɑ-Fe2O3 nanoparticles, Superlattices and Microstructures, 86, 2015, 306-312, hereinafter, “Raja”). 

Regarding claim 16: ”620 teaches an ultraviolet protective agent composition (Page 15, [0313]; Page 19, Claim 23) obtained by dispersing iron oxide microparticles Fe2O3 (Page 3, [0040]; Page 19, Claim 19) in a dispersion medium (Page 15, [0316]), wherein a primary particle diameter of the iron oxide microparticles is in the range of 120 nm to 800 nm (Page 2, [0034]; Page 19, Claim 10), and more than 90% of the iron oxide microparticles Fe2O3 are single crystals, wherein the iron oxide microparticles Fe2O3 of single crystals are microparticles in which lattice strips are observed in one direction in the electron microscopic observation ((Page 2, [0019]; Page 18, Claim 1). “620 does not expressly teach the iron oxide is i) ɑ-Fe2O3 (ɑ-hematite), and ii) a primary particle diameter of the iron oxide microparticles is less than 25 nm, and is silent regarding a haze value of a dispersion of the iron oxide microparticles is 2.0% or less, and a transmittance of the dispersion of the iron oxide microparticles for the light of the wavelengths of 200 to 420 nm is 2.0% or less.
Referring to i), “295 teaches Fe2O3 nanoparticles is used as ultraviolet protective agent composition such as cosmetic grade ɑ-Fe2O3 nanoparticle (75-125 nm in diameter) (Page 8, [0092]) with benefit of providing a method and means for improving the uniformity of the size of the microparticles as well as the uniformity of the nanoparticulate dispersion therein, especially with high loadings, as well as facilitating manufacturing, and decreasing toxicity of pigments, dyes and chromophores, and further more desirable to provide particles having more controlled dissolution and removal properties (Page 1, [0006]). As further evidenced by the specification of Raja that had recognized that Iron oxide nanoparticles are widely used in data storage devices, electrodes, magnetic fluids and bio-medicines. The iron oxide exhibits variety of crystalline structures such as ɑ-hematite (ɑ-Fe2O3), akaganeite, maghemite (γ-Fe2O3) and magnetite (Fe3O4). Among these, the eco-friendly, economically flexible, thermally stable, abundant and non-toxic ɑ-Fe2O3 nanoparticles have been towed the methodical attention in recent years. They are extensively used as red pigments, catalysts, anticorrosive agents, high density magnetic recording media, printing ink, magnetic resonance imaging (MRI) contrast agents and nanofillers. The promising applications of ɑ-Fe2O3 nanoparticles are also in nonlinear optics, gas sensors, lithium ion batteries and dye sensitized solar cells. Various techniques are available to prepare ɑ-Fe2O3 nanoparticles like forced hydrolysis, hydrothermal technique, micro-emulsion technique, sol–gel process, template assisted synthesis method, vapor–solid growth technique, high energy ball milling and thermal decomposition technique (Page 306, Abstract, lines 2-11). 
Referring to ii), “552 teaches the nanoparticles can be monodisperse (a single crystal of a magnetic material, e.g., metal oxide, such as superparamagnetic iron oxide, per nanoparticle) or polydisperse (a plurality of crystals, e.g., 2, 3, or 4, per nanoparticle). Monodisperse nanoparticles are preferred. The magnetic nanoparticles may have an average particle size of 2 to 100 nm, more particularly 5 to 50 nm, and most particularly 5 to 25 nm. In certain embodiments, the magnetic nanoparticles have an average particle size of less than 10 nm (Page 2, [0021]) with benefit of proving magnetic nanoparticles dispersed in a film-forming polymer solution, wherein the magnetic nanoparticles having an average particle size of 2 to 100 nm, the magnetic nanoparticles are surface modified with a dispersion enhancing agent, the composition has a shelf-life stability of at least 180 days, and the composition is sprayable (Page 1, [0006]). 
In an analogous art of method of producing iron oxide microparticles in a dispersion medium, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the iron oxide microparticles by ”620, so as to include ɑ-Fe2O3 (ɑ-hematite) as ultraviolet protective agent composition as taught by “295, and would have been motivated to do so with reasonable expectation that this would result in providing a method and means for improving the uniformity of the size of the microparticles as well as the uniformity of the nanoparticulate dispersion therein, especially with high loadings, as well as facilitating manufacturing, and decreasing toxicity of pigments, dyes and chromophores, and further more desirable to provide particles having more controlled dissolution and removal properties (Page 1, [0006]). 
In an analogous art of method of producing iron oxide microparticles in a dispersion medium, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the primary particle diameter of the iron oxide microparticles by ”620, so as to include a primary particle diameter of the iron oxide microparticles is less than 25 nm as taught by “552, and would have been motivated to do so with reasonable expectation that this would result in providing magnetic nanoparticles dispersed in a film-forming polymer solution, wherein the magnetic nanoparticles having an average particle size of 2 to 100 nm, the magnetic nanoparticles are surface modified with a dispersion enhancing agent, the composition has a shelf-life stability of at least 180 days, and the composition is sprayable as suggested by “552 (Page 1, [0006]). 
Since the combination of “620 in view of “552, and “295 teaches the identical or substantially identical iron oxide microparticles in a dispersion medium, wherein a primary particle diameter of the iron oxide microparticles is less than 25 nm, and more than 90% of the iron oxide microparticles are single crystals as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. haze, and  light transmittance, would be expected to be the same as claimed (i.e., a haze value of the iron oxide microparticle dispersion is 2.0% or less, and a transmittance of the iron oxide microparticle dispersion for the light of the wavelengths of 200 to 420 nm is 2.0% or less). If there is any difference between the product of “620 in view of “552, and “295 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claims 17-19: Claims 17-19 are drawn to a composition which is described in product-by-process format. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Furthermore,  when product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), [MPEP 2112.02].

10	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US Pub. No. 2010/0239620 A1, hereinafter “”620”) in view of Richard Chartoff (US Pub. No. 2015/0283553 A1, hereinafter “”552”), and Mathiowitz et al. (US Pub. No. 2009/0311295 A1, hereinafter, “”295”) as applied to claim 16 above, and further in view of Masakazu Enomura (US Pub. No. 2010/015 5310 A1, hereinafter “”310”).

Regarding claims 17-19: The disclosure of “620 in view of “552, and “295 is adequately set forth in paragraphs 9  above and is incorporated herein by reference. This rejection is applied in the interest of advancing prosecution in the event it can be shown “620 in view of “552, and “295 does not expressly teach the steps of synthesizing that iron oxide microparticles. 
However, “310 teaches a method for producing nanoparticles such as triiron tetraoxide (Fe3O4) also known as ferrous ferric oxide (Page 55, [0709]), which comprises maintaining a minute space of 1 mm or less between two processing surfaces capable of approaching to and separating from each other and rotating relative to each other, allowing the minute space maintained between the two processing surfaces to serve as a flow path of a processed fluid thereby forming a forced thin film of the processed fluid and separating nanoparticles in the forced thin film (Page 1, Abstract; Page 1, [0001]; Page 92, Claim 1), with benefit of providing a method of separating nanoparticles by stirring and instantly uniform mixing plural kinds of fluids in a microscopic flow path, which is carried out on the basis of a microchemical process technology with a completely new concept that has solved tasks and problems of the conventional technology called "microchemical process technology" (Page 1, [0012]). Furthermore, the biologically ingestible microparticles obtained have desired particle size distribution/particle diameter distribution, the degree of crystallinity is 50% or more based on the total mass of the obtained particles, and a fluid containing the particles is a stable dispersion over hours, free of coagulating sedimentation or particle aggregation after preparation. The distance between the processing surfaces arranged to be opposite to each other can be freely regulated, so the particle diameter can be controlled, and at least one of the processing surfaces can rotate relative to the other, thereby controlling the crystal form freely (Page 45, [606]).  
In an analogous art of method of producing iron oxide microparticles in a dispersion medium, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the iron oxide microparticles synthesis by ”620, so as to include a different method for producing nanoparticles as taught by “310, and would have been motivated to do so with reasonable expectation that this would result in providing a method of separating nanoparticles by stirring and instantly uniform mixing plural kinds of fluids in a microscopic flow path, which is carried out on the basis of a microchemical process technology with a completely new concept that has solved tasks and problems of the conventional technology called "microchemical process technology" as suggested by “310 (Page 1, [0012]). Furthermore, the biologically ingestible microparticles obtained have desired particle size distribution/particle diameter distribution, the degree of crystallinity is 50% or more based on the total mass of the obtained particles, and a fluid containing the particles is a stable dispersion over hours, free of coagulating sedimentation or particle aggregation after preparation. The distance between the processing surfaces arranged to be opposite to each other can be freely regulated, so the particle diameter can be controlled, and at least one of the processing surfaces can rotate relative to the other, thereby controlling the crystal form freely (Page 45, [606]).  
When the prior art and instant specification both describe processes which are indistinguishable, then the products may also be assumed to be inherently indistinguishable. In re Myers 159 USPQ 339 (CCPA 1968); In re Prindle 132 USPQ 282 (CCPA 1962) .

Response to Arguments
11.	Applicant’s arguments with respect to claims 16-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/05/2022